Order filed July 23, 2019




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00139-CV
                                    ____________

                       FRAZIER THOMPSON, III, Appellant

                                         V.

 URBAN ONE, INC., RADIO ONE OF TEXAS II, LLC, TERRI THOMAS,
          BEN THOMAS, AND JAMES GARRETT, Appellees


                       On Appeal from the 269th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2018-03317

                                     ORDER

      Appellant’s brief was due July 10, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 7, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM